Citation Nr: 1232912	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-44 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for multiple myeloma with light chain nephropathy (also claimed as a kidney condition) status post chemotherapy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2012.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the Veteran's claims file the Board finds further development is warranted for the issue on appeal.  

The Veteran testified that his current diagnosis of multiple myeloma was the result of in-service contaminated drinking water at Camp Lejeune; the Board notes that the Veteran was diagnosed with multiple myeloma in September 2008.  According to the Veteran's service personnel records he was stationed at Camp Lejeune from December 1974 to June 1978.

Of record is a summary from the National Academy of Sciences.  It was concluded that most questions about whether exposure at Camp Lejeune resulted in adverse health effects cannot be answered definitively with further scientific study.  It was also stated that the available scientific information did not provide a sufficient basis for determining whether the population at Camp Lejeune has, in fact, suffered adverse health effects as a result of exposure to contaminants in the water supplies.  

The Board notes that the VBA Training Letter 11-03, in Appendix B, provides a list of diseases potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987.  The letter referrences the National Academy of Sciences' National Research Council publication in 2009 on Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.  This report included a review of studies addressing exposure to trichloroethylene, and tetrachloroethylene or perchloroethylene and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions, to include multiple myeloma, were identified as having a limited/suggestive association with the above chemicals.  

There are currently four opinions of record: VA opinions in July 2010, September 2011, and March 2012, and a May 2012 private opinion.  The VA opinions are speculative and the private opinion is merely based on the Veteran's presence in Camp Lejeune.  Therefore another VA opinion is necessary to determine whether there is a causal relationship between the Veteran's myeloma and the extent of his exposure to the contaminated water in Camp Lejeune. 

The Board notes that in an April 2012 VA Memorandum an Advisory Opinion was requested; however, there is no opinion of record.  Thus, the AMC should determine if an Advisory Opinion was ever rendered in compliance with the April 2012 VA Memorandum.  If so, then it must be associated with the claims file.  If not, then the AMC must document that.  

In an October 2009 private treatment note it was stated that the Veteran was just approved for Social Security Administration (SSA) disability benefits.  However, there is no copy of the decision to grant or deny SSA disability benefits or the complete records upon which that decision was based in the claims file.  As these records may be pertinent to the Veteran's claim, an attempt needs to be made to associate them with the claims folder.  

The Veteran testified that there were outstanding records at Milo Cancer Center in New Haven, CT; Dr. M.C., and Dr. S.  The Veteran's representative stated that they were submitting authorization form 41-42 for VA to obtain these records; however, such authorization was not submitted.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include private treatment records from the Milo Cancer Center in New Haven, CT, and records from Dr. M.C. and Dr. S..
With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and ask him to elaborate on his exposure to the water supply in Camp Lejeune, to include the location of his living quarters, the locations where he served on the base, and how much time he spent on and off the base.

3.  Obtain a copy of the decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4.  Determine if an Advisory Opinion was ever rendered in compliance with the April 2012 VA Memorandum.  If so, then it must be associated with the claims file.  If not, then that must be documented.  

5.  Afterwards send the Veteran's claims file to the appropriate specialist for a VA medical opinion to determine whether the Veteran's multiple myeloma is related to contaminated drinking water at Camp Lejeune.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

It is noted for the VA medical examiner that the water supply at Camp Lejeune was found to be contaminated with 
chemical compounds such as: trichloroethylene, tetrachloroethylene,  perchloroethylene, and benzene.  The VA examiner must answer the following questions:

A) Is it at least likely as not (greater than 50 percent) that the Veteran's multiple myeloma is related to the extent of his exposure to the contaminated water at Camp Lejeune. 

B) In rendering his or her opinion, the VA examiner is asked to consider the following:

1) the July 2010 VA opinion,
2) the September 2011 VA opinion,
3) the March 2012 VA addendum opinion
4) the May 2012 private opinion, the 
5) the scientific studies in the claims folder, and 
6) the fact that the Veteran was at Camp Lejeune from December 1974 to June 1978.  

A complete rationale for all opinions proffered must be included in the report provided.  The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

6. After the above development has been completed, adjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

